Citation Nr: 0836926	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to an increased initial rating greater than 
20 percent for a right shoulder disability. 

2.  Entitlement to an increased initial rating greater than 
20 percent for a left shoulder disability. 

3.  Entitlement to an increased initial rating greater than 
10 percent for a right ankle disability. 

4.  Entitlement to an increased initial rating greater than 
10 percent for a left ankle disability. 

5.  Entitlement to an increased initial rating greater than 
20 percent for chronic low back strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to January 
2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 10 percent rating each for right and 
left shoulder disabilities and a 20 percent rating for 
chronic low back strain; and from a November 2005 rating 
decision that confirmed the assignment of an initial 10 
percent rating each for right and left ankle disabilities. 

The veteran testified before the Board sitting at the RO in 
May 2007.  A transcript of the testimony is associated with 
the claims file. 

In September 2007, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication. 

In an October 2007 VA medical examination, the veteran stated 
to the examiner that he had intended his original claim for 
service connection in October 2004 to include both cervical 
and lumbar spine disorders.  In October 2004, the veteran 
claimed "chronic persistent low back strain" that first 
manifested in November 1994.  In March 2005, the RO granted 
service connection for "low back strain."  As there has 
been no formal claim or adjudication of service connection 
for a cervical spine disability, the issue is not before the 
Board on appeal and is referred to the RO for further action 
as appropriate.  

In May 2008, the RO granted an increased initial rating of 20 
percent each for right and left shoulder disabilities, 
effective the day following retirement from service.  

The issues of increased initial ratings for right and left 
shoulder disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's bilateral ankle disabilities are manifested 
by daily ankle pain, severe on the left and moderate on the 
right that interferes with work, sleep, and daily chores.  VA 
examination reports reflect bilateral range of motion of 10 
and 14 degrees dorsiflexion and 28 and 35 degrees plantar 
flexion with pain on motion but not additionally limited by 
weakness or fatigue by repetition.  There is normal strength 
but instability on inversion.  

2.  Prior to October 26, 2007, the veteran's low back strain 
was manifested by occasional flare-up pain after extended 
walking.  There was no abnormal gait, support devices, or 
intervertebral disc syndrome episodes.  Range of motion was 
40 degrees flexion, 10 degrees extension, and 15 degrees 
bidirectional lateral flexion and rotation with pain at the 
end of the range of motion.  The combined range of motion was 
110 degrees.  

3.	Starting on October 26, 2007, the veteran's low back 
disability was manifested by constant pain, muscle spasm, 
tenderness, and an antalgic gait.  Range of motion 


was to 32 degrees flexion with pain.  Rounding the 
measurements to the nearest five degrees, flexion is 30 
degrees, and the combined range of motion is 110 degrees.   
  

CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 20 
percent, but not higher, for a right ankle disability have 
been met for the entire period of time covered by this 
appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2007).  

2.  The criteria for an increased initial rating of 20 
percent, but not higher, for a left ankle disability have 
been met for the entire period of time covered by this 
appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5271.  

3.  The criteria for an increased initial rating greater than 
20 percent prior to October 26, 2007 for a low back 
disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5237, 5242 (2007).  

4.  The criteria for a staged increased rating of 40 percent 
but not greater have been met effective October 26, 2007.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In October 2004, the veteran signed a form prepared by VA 
that acknowledged receipt of a VA notice regarding the 
Benefits Delivery at Discharge Program.  The original notice 
is not in the claims file.  However, the veteran acknowledged 
that he was notified of the evidence necessary to 
substantiate his service connection claims, of the types of 
evidence that would be considered, and the responsibilities 
of the veteran and VA to obtain that evidence.  He did not 
indicate that he was informed that a rating and effective 
date would be assigned if service connection was awarded.  
However, notice regarding the assignment of a rating and 
effective date was provided in March 2006.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Accordingly, no further duty to notify was 
applicable once service connection had been granted.

The Board also notes that the RO assigned an initial rating 
for low back strain under 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  In the May 2006 statement of the case, the RO did not 
cite the Diagnostic Code by number but provided the criteria 
for the assigned 20 percent rating and the next higher rating 
in the reasons and bases section.  Although the May 2006 
statement of the case did not clearly cite the Diagnostic 
Code by number, the Board concludes that the discussion in 
the reasons and bases of the applicable criteria indicate 
compliance with the provisions of 38 C.F.R. § 19.29.  
Moreover, the veteran displayed knowledge that the 
measurement of limitation of motion of the joints was a test 
criteria applied to the rating of his disabilities.  In a May 
2007 Board hearing, the veteran described the limitations of 
range of motion of his shoulders, back, and ankles.  
Following his hearing, the veteran underwent VA examinations 
that measured the limitation of motion, and the claim was 
readjudicated in a May 2008 supplemental statement of the 
case.  Furthermore, the veteran's representative set forth 
the criteria for Code 5237 in the informal hearing 
presentation to the Board.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in U.S. Army armor units and retired at 
the rank of Sergeant First Class.  He contends that his 
disabilities are more severe than are contemplated by the 
current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Bilateral Ankle Disabilities

Disabilities of the ankle are rated for limitation of motion.  
A 10 percent rating is warranted if limitation is moderate, 
and a 20 percent rating is warranted if limitation is marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Ankylosis, 
malunion, and astragalectomy are not indicated in this case; 
thus, rating criteria for those disabilities do not apply.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 
(2006).  For VA purposes, normal range of motion of the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2007).

As previously noted, degenerative or traumatic arthritis, 
confirmed by X-ray, will be rated on the basis of limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

Service medical records showed that the veteran fractured his 
left ankle during an athletic event in April 1984.  The ankle 
was immobilized for more than one month, and the veteran was 
assigned restricted duties.  In August 1987, the veteran 
sought treatment for recurrent left ankle pain.  X-rays 
showed calcific post-traumatic changes. The veteran 
experienced recurrent left ankle sprains and persistent pain 
in 1989, 1990, 1992, and 1995.  He underwent several months 
of physical therapy from November 2003 to March 2004.  At the 
end of the program, an examiner noted that the veteran had a 
full range of motion and that the disorder was secondary to 
pes planus.  In June 2004, the veteran noted the bilateral 
disorders on a medical history.  A physical examination was 
not completed at the time, and no military retirement 
examination is of record.  The service medical records are 
silent for any right ankle fractures, sprains, or other 
disorders.  

In November 2004, prior to retirement, the veteran underwent 
VA general medical and orthopedic examinations.  The 
physician did not review the claims file or service records 
but accurately noted the history of left ankle injury and 
treatment. The physician noted the veteran's reports of daily 
pain, stiffness, and swelling of both ankles.  Concurrent X-
rays showed significant heterotrophic ossification, spurring 
and flattening of the left medial malleolus and a small 
amount of medial spurring in the right ankle.  The physician 
noted a range of motion of the right ankle as 10 degrees 
dorsiflexion and 35 degrees plantar flexion with no 
additional limitation due to weakness or fatigue on 
repetition and again noted a range of motion of the right 
ankle as 10 degrees dorsiflexion and 35 degrees plantar 
flexion.   As the physician repeated the measurements twice, 
the Board interprets one entry as likely a measurement of the 
left ankle.  Both ankles displayed tenderness on palpation.  
The physician diagnosed bilateral ankle instability, chronic 
and post-traumatic.  In January 2006, a VA examiner noted 
that the veteran was wearing an ankle brace while at work and 
used an over-the-counter pain medication.  In January 2007, 
an X-ray of the left ankle showed worsening degenerative 
changes at the primary tibial articulation and mild changes 
at the midfoot.  

In a May 2007 Board hearing, the veteran stated that he 
experienced overnight and morning pain and stiffness of the 
ankles, more severe on the left.  He stated that his ankles 
"gave-out" on him and that he intermittently used a brace 
on the left ankle.  He stated that he drove a vehicle and 
made many deliveries each day that aggravated the disorder.  
He further stated that he was unable to accomplish a physical 
therapy program because of his work schedule but that he 
intended to seek an administrative position. 

In October 2007, a VA examiner noted a review of the claims 
file and the veteran's reports of daily ankle pain, severe on 
the left and moderate on the right, which interfered with 
work, sleep, and daily chores.  The veteran wore an ankle 
brace and high-topped boots and used prescription medication 
for pain.  The veteran stated that he had torn his right 
Achilles tendon at work in May 2007 and was undergoing 
physical therapy.  There are no medical records of treatment 
for this injury in the file.  Bilateral range of motion was 
14 degrees dorsiflexion and 28 degrees plantar flexion with 
pain on motion but not additionally limited by weakness or 
fatigue on repetition.  There was normal strength but some 
instability on inversion.  X-rays showed bilateral 
degenerative changes.  The examiner diagnosed bilateral 
degenerative joint disease, right Achilles tear, and 
bilateral instability with recurrent sprains.    

The Board concludes that an initial and staged rating of 20 
percent for the right and left ankle disabilities is 
warranted for the entire period covered by this appeal.  
Limitation of motion of the ankles since 2004 has remained 
relatively constant at flexion of about three-quarters of the 
normal range and is best described as moderate.  It is noted 
that flexion of the ankle in 2007 was to 28 degrees, but with 
pain.  Dorsiflexion has been measured as limited to 14 
degrees (with pain) and 10 degrees.  The 10 degree loss 
represents a loss of half the normal range of motion and more 
nearly approximates marked disability.  It is also taken into 
account that the veteran experienced pain throughout the 
ranges of motion, in addition to consistently experiencing 
stiffness, instability, and loss of function including 
recurrent falls.  The veteran uses a left ankle brace and 
prescription medication for pain.  There is lay evidence that 
the ankle disabilities interfere with sleep, household 
chores, and his current occupation as a deliveryman.  
Resolving all doubt in favor of the veteran, the Board 
concludes that his overall level of disability for each ankle 
was marked for the entire period covered by the appeal.  This 
is the highest schedular evaluation available under Code 
5271.  As neither ankylosis nor nonunion and malunion of the 
tibia and fibula are shown, higher evaluations are not 
warranted pursuant to Codes 5262 and 5270.  It is also noted 
that painful motion was fully considered in assigning the 20 
percent evaluations.    

However, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Resolving all doubt in the veteran's favor, the Board will 
grant an increased initial rating of 20 percent for each 
ankle .  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Low Back Strain

Lumbosacral strain and degenerative arthritis of the 
thoracolumbar spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine. The formula 
contemplates symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 10 percent 
rating is warranted for forward flexion greater than 60 
degrees but not greater than 85 degrees, or a combined range 
of motion of greater than 120 degrees but not greater than 
235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or spinal contour, 
or vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted if 
there is unfavorable ankylosis of the entire spine.   
Measurements are to be rounded to the nearest five degrees.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5237-5242.  As there 
is no diagnosis of intervertebral disc syndrome or evidence 
of incapacitating episodes with bed rest prescribed by a 
physician and treatment by a physician, those criteria do not 
apply.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Normal ranges of motion for the thoracolumbar spine are 90 
degrees flexion, and 30 degrees extension, lateral flexion, 
and rotation.  Normal combined range of motion is 240 
degrees.  38 C.F.R. § 4.71a, Plate V (2007). 

Service medical records showed that the veteran sought 
treatment in May 1994 for mid-back pain following a motor 
vehicle accident in which his car was struck from behind.  A 
physician diagnosed mild lumbar strain syndrome and 
prescribed medication.  In November 1994, a military examiner 
noted the veteran's reports of persistent low back pain not 
resolved after chiropractic therapy.  In February 1994, an 
orthopedic examiner noted the veteran's reports of continued 
pain, worse when sitting or standing but improved when 
walking.  There was no tenderness to palpation, abnormal 
gait, or loss of sensation or muscle strength.  X-rays were 
normal.  The examiner diagnosed non-radicular low back pain 
and recommended exercises.  In June 2004, the veteran noted 
on a medical history form that he experienced low back pain 
"off and on" for ten years.  A physical examination was not 
completed at the time, and no military retirement examination 
is of record.  The file contains records of chiropractic 
treatment for low back pain in September and October 2004.  
The chiropractor noted that the disorder was improving with 
symptoms of stiffness but no pain. 

In November 2004, prior to retirement, the veteran underwent 
VA general medical and orthopedic examinations.  The 
physician did not review the claims file or service records 
but accurately noted the history of low back strain and 
chiropractic treatment.  He noted the veteran's reports of 
occasional flare-up pain after extended walking but no 
abnormal gait, support devices, or incapacitating episodes.  
The veteran was able to perform his duties as an instructor 
and recruiter but was not able to lift or perform yard work.  
Flexion was 30 degrees without pain and 40 degrees with pain.  
Extension was 5 degrees without pain and 10 degrees with pain 
Bidirectional lateral flexion and rotation was 10 degrees 
without pain and 15 degrees with pain.  The combined range of 
motion was 110 degrees.  Range of motion was not additionally 
limited by weakness or fatigue on repetition.  X-rays were 
negative and the physician found no clinical evidence of any 
orthopedic or neurological dysfunction.   

In January 2006, a VA outpatient examiner noted that the 
veteran continued to experience lower back pain and stiffness 
and used over-the-counter pain medication.  In a May 2007 
Board hearing, the veteran stated that he continued to 
experience low back pain and tightness and that he used a 
transcutaneous electrical nerve stimulation device three 
times per week.  He further stated that he experienced muscle 
spasms and tried to avoid bending or lifting at work as the 
effort aggravated his back symptoms.  

In October 2007, a VA examiner noted a review of the claims 
file and the veteran's reports of constant severe pain 
radiating up from the thoracic spine and the posterior lower 
trunk.  The veteran was unable to walk more than one-eighth 
mile without flare-up pain.  He used no assistive devices and 
denied any incapacitating episodes requiring prescribed bed 
rest.  The veteran continued to perform his duties as a 
deliveryman but his back pain affected his performance at 
work and in daily activities at home.  Range of motion was 32 
degrees flexion with pain, 8 degrees extension, 14 degrees 
bidirectional lateral flexion, and 20 degrees bidirectional 
rotation.  Rounding the measurements to the nearest five 
degrees, the combined range of motion was 110 degrees.  The 
range of motion was not additionally limited by weakness and 
fatigue on repetition.  Gait was antalgic with positive 
muscle spasms and tenderness.  There were no neurological or 
sensory deficits.  The examiner also noted that a study of 
the lumbar spine showed mild hypertrophic foraminal narrowing 
L5-S1 and L4-5.  The examiner diagnosed spondylosis with 
stenosis of the lumbar spine.  

The Board concludes that an increased initial rating greater 
than 20 percent for low back strain is not warranted prior to 
October 26, 2007, but that an increased staged rating of 40 
percent is warranted thereafter.  Prior to October 26, 2007, 
the range of motion of the thoracolumbar spine was 40 degrees 
(pain free to 30 degrees) with a combined range of motion of 
110 degrees.  As the veteran could flex to more than 30 
degrees, with pain experienced thereafter until 40 degrees, 
no more than a 20 percent evaluation was warranted under the 
applicable criteria.  A 40 percent evaluation was not 
warranted as limitation of motion was not limited to 30 
degrees.  However, on October 26, 2007, a VA examiner noted 
the results of magnetic resonance images and diagnosed spinal 
stenosis.  He measured thoracolumbar flexion as 32 degrees 
with pain.  As the diagnostic code requires rounding to the 
nearest five degrees, flexion is 30 degrees which meets the 
criteria for a 40 percent rating.  In addition, it is noted 
that the examiner noted pain on motion.  Higher ratings are 
not warranted because there is no evidence of ankylosis, 
neurologic deficits, or episodes of incapacitation from 
intervertebral disc disease.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown,
 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's chronic low back strain warranted an initial rating 
not greater than 20 percent prior to October 26, 2007 and 
that his low back disability warrants an increased staged 
rating of 40 percent, but not greater, thereafter.  

 
ORDER

An increased initial rating of 20 percent each but not 
greater each for bilateral ankle disabilities is granted for 
the entire period of time covered by this appeal, subject to 
the legal criteria governing the payment of monetary 
benefits.

An increased initial rating greater than 20 percent, prior to 
October 26, 2007, for low back strain is denied.  

An increased staged rating of 40 percent, but not greater, 
for low back strain is granted effective October 26, 2007, 
subject to the legal criteria governing the payment of 
monetary benefits.

REMAND

In the opinion of the Board, additional development is 
necessary. 

On remand, a new examination was performed in October 2007 
that showed compensable limitation of motion of the upper 
arms.  In March 2006, the RO granted an increased initial 
rating of 20 percent for each service-connected shoulder 
disability under Code 5201 for compensable limitation of 
motion.  The RO did not, however, issue a supplemental 
statement of the case but instead indicated in the rating 
decision that the grant satisfied the veteran's appeal.  
While the veteran did argue in his substantive appeal that 
the right shoulder should be increased to 20 percent, the 
Board was unable to find any documentation indicating that 
the veteran would be satisfied with a 20 percent evaluation 
for each shoulder.  Moreover, the representative made 
arguments to the Board concerning those issues in their 
September 2008 post-remand brief.  Where a veteran has filed 
a notice of disagreement (NOD) as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, those issues remain in 
appellate status, unless the appellant otherwise informs VA, 
and a supplemental statement of the case must be provided.  
See 38 C.F.R. § 19.31.  

The Board notes that the veteran's right shoulder disability 
was originally rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5203 for impairment of the clavicle and the left 
shoulder was rated under Diagnostic Codes 5010-5203 for 
degenerative changes and impingement.  Evaluations of 10 
percent for each shoulder were initially assigned.  
Thereafter, the RO raised the rating for each shoulder to 20 
percent pursuant to Code 5201.  Pursuant to 38 C.F.R. 
§ 19.29, the statement of the case (SOC) must contain a 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination.  In the May 2006 SOC, 
the RO set forth the criteria for Diagnostic Code 5203, but 
not Code 5201.  The SSOC furnished on remand must include the 
complete criteria set forth in Code 5201.

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his 
representative with a supplemental 
statement of the case that contains a 
summary of the applicable laws and 
regulations, with appropriate citations, 
to include Code 5201, and a discussion of 
how such laws and regulations were 
applied to the rating of his right and 
left shoulder disabilities in March 2006.  
Provide an opportunity to respond.  
Thereafter, return the case to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


